Citation Nr: 0404576	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to recognition as the veteran's 
surviving spouse for purposes of entitlement to Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1918 to December 
1918.  He died on February [redacted], 1970.  The appellant in this 
matter claims to be his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  That decision found that the appellant was not 
the veteran's lawful surviving spouse.

The appellant requested that a hearing be held before a 
Veteran's Law Judge at the RO.  Such a hearing was scheduled 
for October 2003.  The appellant failed to report for the 
hearing.

The Board notes that, while a June 1988 decision found that 
the appellant was not the veteran's lawfully surviving 
spouse, the RO decided the issue of the appellant's 
entitlement to recognition as the veteran's surviving spouse 
as if it were an original claim.  The Board, in accordance 
with the United States Court of Appeals for Veterans Claims 
(Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.

This claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this instance, the VA's duty to notify the appellant of 
the evidence necessary to substantiate her claim has not been 
met.  See 38 U.S.C.A. § 5103A (West 2002).  The appellant has 
not been sent a specific explanation of the type of evidence 
necessary to substantiate her claim, as well as which portion 
of that evidence (if any) was to be provided by her and which 
portion the VA would attempt to obtain on her behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Such information should be provided to the appellant.

Accordingly, the claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The appellant should be 
informed of the evidence necessary to 
substantiate her claim.  In addition, 
the RO should apprise the appellant of 
any additional evidence that it will 
assist the appellant in obtaining, and 
any evidence the appellant is 
responsible for submitting.

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  The claim should be 
readjudicated and a decision issued by 
the RO.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and her 
representative, if any, should also be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



